     Case 1:19-cv-00369-DAD-JLT Document 50 Filed 12/28/20 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ANGELO CORREA,                                   Case No. 1:19-cv-00369-DAD-JLT (PC)

12                      Plaintiff,                    ORDER SETTING EVIDENTIARY
                                                      HEARING ON DEFENDANTS’ MOTION
13          v.                                        FOR SUMMARY JUDGMENT
14   BRAUDRICK, et al.,                               Date: April 26, 2021
                                                      Time: 8:30 a.m.
15                      Defendants.
16

17          Defendants move for summary judgment on the grounds that Plaintiff failed to exhaust

18   administrative remedies prior to filing suit. (Doc. 37.) For the reasons set forth below, the Court

19   sets this matter for an evidentiary hearing.

20     I.   SUMMARY OF FACTS

21          At all times relevant to this action, Plaintiff was incarcerated at Wasco State Prison. Defs.’

22   Separate Statement of Undisputed Facts (“SUF”) ¶ 1 (Doc. 37-3 at 1). Defendants Braudrick,

23   Maddux, and Salinas were employed at the prison as a correctional officer, a correctional

24   sergeant, and a psychiatric technician, respectively. Id. ¶ 2; Pl.’s Compl. 2-3 (Doc. 24 at 2-3). In

25   his operative, first amended complaint, Plaintiff alleges that Defendants subjected him to

26   excessive force and deliberate indifference to his serious medical needs on March 22, 2017. Pl.’s

27   Compl. 2-8; Defs.’ SUF ¶¶ 3-6. Plaintiff filed his first amended complaint in this action on

28   February 26, 2020.
     Case 1:19-cv-00369-DAD-JLT Document 50 Filed 12/28/20 Page 2 of 7


 1          Plaintiff filed a grievance regarding the alleged incident of excessive force and deliberate

 2   indifference on September 20, 2017. Feliciano Decl. Ex. B (Doc. 37-6 at 9-13). In the grievance,

 3   Plaintiff states that he filed three other “602 complaints” (i.e., grievances) against Defendants

 4   Braudrick, Maddux, and Salinas, on April 10, 2017, but that he had not received a response. Id.

 5   Prison authorities cancelled the September 20, 2017 grievance at the second level of review for

 6   exceeding time limitations. Id.

 7          In his supporting declaration, Plaintiff states that he submitted three “602 complaints” on

 8   April 10, 2017, to a correctional officer “working second shift” in the “ad.-seg. building D6 - B

 9   side.” Pl.’s Decl. 1 (Doc. 42 at 33.) Plaintiff states that he was then transferred to California State
10   Prison, Corcoran, and did not return to Wasco State Prison until four months later. Id. Plaintiff

11   states that he filed a “22 request form” inquiring about not having received a response to his

12   complaints. Id. 2. An exhibit to a declaration submitted in support of Defendants’ motion for

13   summary judgment includes a CDCR 22 form, or an “Inmate/Parolee Request for Interview, Item,

14   or Service,” filed by Plaintiff, in which Plaintiff wrote that he submitted “3 602 complaints”

15   against Defendants “about an incident that happen[ed] on 3/22/2017.” Feliciano Decl. Ex. B

16   (Doc. 37-6 at 15.)

17          Plaintiff filed an appeal of the September 2017 cancellation on December 7, 2017.

18   Feliciano Decl. Ex. E (Doc. 37-6 at 133-35.) Therein, Plaintiff states that he submitted an appeal

19   of the cancellation on September 28, 2017, but that had not received a response. Id. Prison
20   authorities cancelled the appeal for exceeding time limitations on December 8, 2017. Id.

21          Plaintiff then submitted an appeal directly to the third level of review by the California

22   Department of Corrections and Rehabilitation Office of Appeals. Moseley Decl. Ex. B (Doc. 37-5

23   at 8-39). The Office of Appeals rejected the appeal, in part, because Plaintiff had bypassed the

24   lower levels of review. Id. Between the date of the incident and the date Plaintiff filed his first

25   amended complaint, the Office of Appeals did not accept or adjudicate on the merits any of

26   Plaintiff’s grievances concerning the incident underlying this action. See Defs.’ SUF ¶¶ 8-9.
27   ///

28   ///

                                                        2
     Case 1:19-cv-00369-DAD-JLT Document 50 Filed 12/28/20 Page 3 of 7


 1    II.   LEGAL STANDARDS

 2          A. Summary Judgment

 3          Summary judgment is appropriate when the moving party “shows that there is no genuine

 4   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 5   Civ. P. 56(a). The moving party “initially bears the burden of proving the absence of a genuine

 6   issue of material fact.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citing

 7   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The moving party may accomplish this by

 8   “citing to particular parts of materials in the record, including depositions, documents,

 9   electronically stored information, affidavits or declarations, stipulations …, admissions,
10   interrogatory answers, or other materials,” or by showing that such materials “do not establish the

11   absence or presence of a genuine dispute, or that an adverse party cannot produce admissible

12   evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A), (B). When the non-moving party bears

13   the burden of proof at trial, “the moving party need only prove that there is an absence of

14   evidence to support the non-moving party’s case.” Oracle Corp., 627 F.3d at 387 (citing Celotex,

15   477 U.S. at 325); see also Fed. R. Civ. P. 56(c)(1)(B).

16          Summary judgment should be entered against a party who fails to make a showing

17   sufficient to establish the existence of an element essential to that party’s case, and on which that

18   party will bear the burden of proof at trial. See Celotex, 477 U.S. at 322. “[A] complete failure of

19   proof concerning an essential element of the nonmoving party’s case necessarily renders all other
20   facts immaterial.” Id. at 322–23. In such a circumstance, summary judgment should be granted,

21   “so long as whatever is before the district court demonstrates that the standard for the entry of

22   summary judgment … is satisfied.” Id. at 323.

23          B. Exhaustion of Administrative Remedies

24          The Prison Litigation Reform Act provides that “[n]o action shall be brought with respect

25   to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in

26   any jail, prison, or other correctional facility until such administrative remedies as are available
27   are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion of administrative remedies is mandatory and

28   “unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007).

                                                       3
     Case 1:19-cv-00369-DAD-JLT Document 50 Filed 12/28/20 Page 4 of 7


 1   Inmates are required to “complete the administrative review process in accordance with the

 2   applicable procedural rules, including deadlines, as a precondition to bringing suit in federal

 3   court.” Woodford v. Ngo, 548 U.S. 81, 88, 93 (2006). The exhaustion requirement applies to all

 4   inmate suits relating to prison life, Porter v. Nussle, 534 U.S. 516, 532 (2002), regardless of the

 5   relief sought by the prisoner or offered by the administrative process, Booth v. Churner, 532 U.S.

 6   731, 741 (2001).

 7          The failure to exhaust administrative remedies is an affirmative defense, which the

 8   defendant must plead and prove. Jones, 549 U.S. at 204, 216. The defendant bears the burden of

 9   producing evidence that proves a failure to exhaust; and, summary judgment is appropriate only if
10   the undisputed evidence, viewed in the light most favorable to the plaintiff, shows the plaintiff

11   failed to exhaust. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014). On a motion for summary

12   judgment, the defendant must prove (1) the existence of an available administrative remedy and

13   (2) that Plaintiff failed to exhaust that remedy. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir.

14   2015) (citations omitted). If the defendant meets this burden, “the burden shifts to the plaintiff,

15   who must show that there is something particular in his case that made the existing and generally

16   available administrative remedies effectively unavailable to him.” Id. (citations omitted). If the

17   plaintiff fails to meet this burden, the court must dismiss the unexhausted claims or action without

18   prejudice. See Lira v. Herrera, 427 F.3d 1164, 1175 (9th Cir. 2005).

19          C. CDCR Grievance Process
20          The CDCR has an administrative grievance system for prisoners to appeal a policy,

21   decision, action, condition, or omission by the department or staff if it has an adverse effect on

22   prisoner health, safety, or welfare. Cal. Code Regs. tit. 15, § 3084.1(a) (2017). Compliance with

23   42 U.S.C. § 1997e(a) requires California state prisoners to utilize CDCR’s grievance process to

24   exhaust their claims prior to bringing suit in court. See Sapp v. Kimbrell, 623 F.3d 813, 818 (9th

25   Cir. 2010); see also Woodford, 548 U.S. at 85-86. In 2017, administrative grievances were subject

26   to three levels of review before the remedy was deemed exhausted. Cal. Code Regs. tit. 15, §
27   3084.1(b) (2017); see also Sapp, 623 F.3d at 818.

28   ///

                                                       4
     Case 1:19-cv-00369-DAD-JLT Document 50 Filed 12/28/20 Page 5 of 7


 1   III.   DISCUSSION

 2          A. Plaintiff failed to exhaust administrative remedies before initiating this action

 3          The PLRA requires “proper exhaustion,” which means that “the prisoner must complete

 4   the administrative review process in accordance with the applicable procedural rules, including

 5   deadlines, as a precondition to bringing suit in federal court.” Woodford, 548 U.S. at 88, 93. The

 6   rules that must be followed, in other words, “are defined not by the PLRA, but by the prison

 7   grievance process itself.” Jones, 549 U.S. at 218. “The level of detail necessary in a grievance to

 8   comply with the grievance procedures will vary from system to system …, but it is the prison’s

 9   requirements, and not the PLRA, that define the boundaries of proper exhaustion.” Id.
10          In 2017, California regulations required that inmates pursue administrative grievances

11   through three levels of review in order to exhaust their administrative remedies. Cal. Code Regs.

12   tit. 15, §§ 3084.1(b) (2017), 3084.7(d)(3) (2017). The regulations also required that inmates

13   submit a grievance within 30 days of the subject incident or decision being appealed. Id. §

14   3084.8(b)(1) (2017). Grievances that failed to abide by these time constraints were subject to

15   cancellation. Id. § 3084.6(c)(4) (2017).

16          On September 20, 2017, Plaintiff filed a grievance regarding the alleged incident of

17   excessive force and deliberate indifference on March 22, 2017. Feliciano Decl. Ex. A. Since

18   Plaintiff filed this grievance more than 30 days after the incident, prison authorities cancelled the

19   grievance, pursuant to state regulations. See Sapp, 623 F.3d at 826 (concluding that screening of
20   grievance was proper when inmate failed to comply with time limitations). Plaintiff does not deny

21   that he submitted this grievance 6 months after the incident underlying this action. See Pl.’s Decl.

22   2. Given the cancellation, Plaintiff never submitted a grievance about the incident that was

23   adjudicated on the merits at the third level of review. See Defs.’ SUF ¶¶ 8-9.

24          Based on the above, the Court finds that Defendants have met their burden of showing

25   that Plaintiff failed to exhaust generally available administrative remedies before initiating this

26   action. The burden now shifts to Plaintiff to show that “something particular in his case … made
27   … administrative remedies effectively unavailable to him.” Williams, 775 F.3d at 1191.

28   ///

                                                       5
     Case 1:19-cv-00369-DAD-JLT Document 50 Filed 12/28/20 Page 6 of 7


 1          B. Plaintiff contends he is excused from failing to exhaust

 2          Prisoners must only exhaust administrative remedies that are “available;” they “need not

 3   exhaust unavailable ones.” Ross v. Blake, 136 S. Ct. 1850, 1858 (2016). The Supreme Court has

 4   identified three circumstances under which a remedy is unavailable: (1) the remedy “operates as a

 5   simple dead end,” (2) the “administrative scheme … [is] so opaque that …. no ordinary prisoner

 6   can discern or navigate it,” and (3) “prison administrators thwart inmates from taking advantage

 7   of a grievance process through machination, misrepresentation, or intimidation.” Id. at 1859-60.

 8          Plaintiff contends that he submitted three grievances to a correctional officer on April 10,

 9   2017, regarding the alleged incident of excessive force and deliberate indifference on March 22,
10   2017. Pl.’s Opp’n 6-7 (Doc. 42 at 6-7). This was before the 30-day deadline. See Cal. Code Regs.

11   tit. 15, § 3084.8(b)(1) (2017). Plaintiff states that he gave the three “complaint forms to turn … in

12   and [the officer] did not,” and that “appeal staff was delaying and loosing [sic] [his] appeals in

13   order to stop [him] from exhausting administrative remedies.” Pl.’s Opp’n 12. Although Plaintiff

14   maintains that, given his efforts, he “did exhaust administrative remedies,” id. 6, his argument is

15   more precisely that prison officials thwarted his efforts to complete the administrative review

16   process by failing to submit or respond to his initial grievances.

17          Defendants argue that CDCR and authorities’ cancellation “letters show that CDCR

18   provided Plaintiff with an open and available grievance process that Plaintiff failed to properly

19   utilize,” and that “Plaintiff’s self-serving assertion that he did not receive responses to his
20   grievances, effectively rendering the process unusable, does not change the result.” Defs.’ Reply

21   2-3 (Doc. 43 at 2-3).

22          The Court notes that prison officials’ failure to submit an inmate grievance for review, or

23   failure to respond to a grievance, makes the administrative remedy effectively unavailable. It is

24   well established that “[w]hen prison officials improperly fail to process a prisoner’s grievance,

25   …. [they] have ‘thwart[ed] [the prisoner] from taking advantage of [the] grievance process,’

26   making that process unavailable.” Andres v. Marshall, 867 F.3d 1076, 1079 (9th Cir. 2017)
27   (citations omitted). Hence, “‘an inmate can show that administrative remedies are … unavailable

28   if 1) prison officials have failed to timely respond to a grievance, 2) the inmate has received no

                                                        6
     Case 1:19-cv-00369-DAD-JLT Document 50 Filed 12/28/20 Page 7 of 7


 1   notice of or justification for the delay, and 3) the inmate has no other available avenues to seek

 2   administrative relief.’” Thornton v. Grissom, No. 1:16-cv-00498-AWI-MJS, 2017 WL 5158624,

 3   at *4 (E.D. Cal. 2017) (citation omitted); see also Brown v. Valoff, 422 F.3d 926, 943 n.18 (9th

 4   Cir. 2005) (prison officials may not “exploit the exhaustion requirement through indefinite delay

 5   in responding to grievances”) (internal quotation marks and citations omitted).

 6           Plaintiff alleges that he submitted three grievances in April 2017 and that prison officials

 7   never responded. Though he notified officials of these earlier-filed grievances in his later-filed

 8   September 2017 grievance, officials never responded to this claim or provided justification for the

 9   apparent delay. These facts are directly counter to the assertion of the defendants that the plaintiff
10   failed to timely submit a 602 related to the events underlying this action. Because there is a

11   credibility determination the Court must make, the Court will set this matter for an evidentiary

12   hearing.

13                                                 ORDER

14           The Court sets an evidentiary hearing on April 26, 2021 at 8:30 a.m. At that time, either

15   side may present evidence addressing whether the plaintiff timely submitted a grievance related to

16   the events that give rise to this action.

17
     IT IS SO ORDERED.
18

19       Dated:     December 28, 2020                           /s/ Jennifer L. Thurston
                                                           UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                       7
